     Case 2:20-cv-01396-JAM-DMC Document 23 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES WASHINGTON,                                  No. 2:20-CV-01396-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    JOE LIZARRAGA,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Pending before the Court are Petitioner’s and

19   Respondent’s respective motions for extensions of time. ECF Nos. 18, 22. Per the Court’s order

20   requiring Respondent to file a response to the petition, Respondent filed a motion to dismiss on

21   October 2, 2020. ECF No. 16. Petitioner filed a motion for an extension of time to file an

22   opposition to the motion to dismiss on October 28, 2020. ECF No. 18. The Court has yet to

23   address Petitioner’s motion. Petitioner subsequently filed an opposition on December 3, 2020.

24   ECF No. 21. He also filed a motion for permission to file an opposition. ECF No. 20. Respondent

25   has now filed a motion for an extension of time to reply to Petitioner’s opposition. ECF No. 22.

26   ///

27   ///

28   ///
                                                        1
     Case 2:20-cv-01396-JAM-DMC Document 23 Filed 12/23/20 Page 2 of 2


 1                   The Court grants both parties’ motions for an extension of time. Petitioner’s

 2   opposition is deemed timely filed. The Court will extend the time for Respondent to reply to

 3   Petitioner’s opposition for 30 days. Petitioner’s motion for leave to file an opposition is denied as

 4   unnecessary.

 5                   Accordingly, IT IS HEREBY ORDERED that:

 6                   1.      Petitioner’s motion for an extension of time to file an opposition to

 7   Respondent’s motion to dismiss is GRANTED.

 8                   2.      Petitioner’s opposition filed on December 3, 2020, is deemed timely;

 9                   3.      Respondent’s motion for an extension of time to file a reply to Petitioner’s

10   opposition to Respondent’s motion to dismiss is GRANTED. Respondent shall have 30 days from

11   the date of this order to file a reply.

12                   4.      Petitioner’s motion for leave to file an opposition is DENIED as

13   unnecessary, Petitioner having already filed an opposition that the Court has found timely.

14

15   Dated: December 22, 2020
                                                            ____________________________________
16                                                          DENNIS M. COTA
17                                                          UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
